Exhibit 10.19

FARO Technologies, Inc.

Summary of Director Compensation Program

Equity Compensation

 

        Initial Equity Grant:    Upon election of the board, each non-employee
director will receive shares of restricted stock with a value equal to $100,000.
The number of restricted shares granted will be determined by dividing $100,000
by the closing price of FARO common stock on the date of the non-employee
director’s election to the Board. The shares of restricted stock will vest on
the third anniversary of the grant date, subject to the non-employee director’s
continued membership on the Board.         Annual Equity Grant:    On the day
following the annual meeting of shareholders, each non-employee director will
receive shares of restricted stock with a value equal to $70,000. The number of
restricted shares granted will be determined by dividing $70,000 by the closing
price of FARO common stock on the day following the annual meeting of
shareholders. The shares of restricted stock will vest on the first anniversary
of the grant date, subject to a director’s continued membership on the Board.

Cash Compensation

 

Annual Cash Retainer:

  $20,000

Board or Committee Meeting Fee:

  $  1,875 per board or committee meeting

Additional Annual Retainers — Committee Chairpersons:

 

Governance and Nominating Committee

  $  5,000

Operational Audit Committee

  $  5,000

Audit Committee

  $10,000

Compensation Committee

  $  7,500

Additional Annual Retainer — Lead Director:

  $35,000*

Additional Annual Retainer — Chairman:

  $60,000*

* Payable 50% in cash and 50% in shares of restricted stock. Shares of
restricted stock will be granted annually on the day following the annual
meeting of shareholders, and the number of shares to be granted will be
determined by dividing the dollar value of the retainer by the closing price of
FARO common stock on the date of grant. The shares of restricted stock will vest
on the first anniversary of the grant date, subject to the Lead Director’s or
Chairman’s, as applicable, continued membership on the Board.

Share Ownership Guidelines

Effective 2009, the non-employee directors are subject to minimum share
ownership guidelines. With two years after joining the Board, each non-employee
director is required to own shares of the Company’s common stock with an
aggregate value of $100,000, calculated based on the closing price of such stock
on the date of grant or the purchase price, as applicable.